*309OPINION.
Smith :
Except for the filing of the bond in this case the material facts are identical with those which obtained in Chicago Insulated Wire & Mfg. Co., 10 B. T. A. 1195, in which the Board held that collection of the deficiency involved in that proceeding was barred by the statute of limitations. The respondent has filed no brief in support of his contentions that the deficiency is not barred by the statute •of limitations in accordance with prior decisions of the Board. At the hearing of this proceeding counsel for the respondent placed his defense upon the fact that in the instant case the petitioner had filed a bond with the collector to secure him in case of an adverse ruling by the Board of Tax Appeals. The record of this action *310shows, however, that the bond was filed upon the condition that it should not be considered as in any wise waiving any rights which the taxpayer might have under section 250(d) of the Revenue Act of 1921 or sections 277 and 278 of the Revenue Act of 1924. The bar of the statute of limitations imposed by section 250(d) of the Revenue Act of 1921 was not raised by the filing of the bond. C. B. Shaffer, 12 B. T. A. 298.
Reviewed by the Board.

Judgment of no deficiency will be entered.